Case 1:20-cv-02640-DDD-NRN Document 56 Filed 08/05/21 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-CV-02640-DDD-NRN

        WILLIAM JAMES CARTER,

                Plaintiff,
        v.

        JEFFERSON COUNTY SHERIFF’S DEPARTMENT;
        SHERIFF JEFF SCHRADER; and
        WELLPATH,

                Defendants.


         ORDER ADOPTING RECOMMENDATION AND DISMISSING
                             CASE


             Pro se Plaintiff Williams James Carter was an inmate housed at the
        Jefferson County Detention Facility. He brought this § 1983 suit against
        Defendants in August 2020. Plaintiff filed a First Amended Complaint,
        the operative complaint, on January 8, 2021. (Doc. 28.) Defendants then
        moved to dismiss (Docs. 33, 36), and the Court referred those motions to
        Magistrate Judge N. Reid Neureiter (Docs. 35, 37). It appears that, after
        those motions were filed, Plaintiff posted bond on March 25, 2021 and
        was released from confinement but has failed to update the Court with
        a new address. (Doc. 48 at pp. 1–2.) But prior to that apparent release,
        Judge Neureiter set a motions hearing for April 8, 2021, and Plaintiff
        failed to attend that hearing or contact Judge Neureiter’s chambers
        ahead of time. (Doc. 39; Doc. 48 at p. 1.) Because Plaintiff failed to attend
        the telephonic motions hearing set for April 8, Judge Neureiter ordered
        Plaintiff to show cause why the case should not be dismissed on or before
        a May 11 telephonic hearing. (Doc. 44.) Plaintiff failed to attend that



                                            -1-
Case 1:20-cv-02640-DDD-NRN Document 56 Filed 08/05/21 USDC Colorado Page 2 of 3




        hearing and still has not updated the Court with a new address or made
        any filings since the April 8 hearing. (See Doc. 47.) Judge Neureiter filed
        a recommendation to dismiss the case for failure to prosecute on May
        12, 2021. (Doc. 48.) As of the date of this Order, no objections to Judge
        Neureiter’s recommendation have been filed.

                                  LEGAL STANDARD

           In the absence of a timely objection, the Court may review a magis-
        trate judge’s recommendation under any standard it deems appropriate.
        Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas
        v. Arn, 474 U.S. 140, 150, 154 (1985)). Objections generally must be filed
        within fourteen days of entry of the magistrate judge’s recommendation.
        Fed. R. Civ. P. 72(b). Objections must be “sufficiently specific to focus
        the district court’s attention on the factual and legal issues that are truly
        in dispute.” United States v. 2121 E. 30th St., Tulsa, Oklahoma, 73 F.3d
        1057, 1060 (10th Cir. 1996).

           “A pro se litigant’s pleadings are to be construed liberally and held to
        a less stringent standard than formal pleadings drafted by lawyers.”
        Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citing Haines v.
        Kerner, 404 U.S. 519, 520-21 (1972)). But the court cannot be a pro se
        litigant’s advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th
        Cir. 2008). Pro se parties also must “follow the same rules of procedure
        that govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th
        Cir. 1994) (quoting Green v. Dorrell, 969 F.2d 915, 917 (10th Cir.1992)).

                                       DISCUSSION

           Because Plaintiff has failed to update his contact information or re-
        spond to several court orders, Judge Neureiter has recommended dis-
        missal pursuant to Federal Rules of Civil Procedure 41(b) and 16(f) and


                                            -2-
Case 1:20-cv-02640-DDD-NRN Document 56 Filed 08/05/21 USDC Colorado Page 3 of 3




        Local Civil Rule 41.1 for failure to prosecute and failure to comply with
        court orders. (Doc. 48.)

           In this matter, the Court has reviewed the unobjected-to recommen-
        dation to satisfy itself that there is “no clear error on the face of the
        record.” Fed. R. Civ. P. 72(b) Advisory Committee Notes. Based on that
        review, the Court has concluded that the recommendation is a correct
        application of the facts and the law. Plaintiff has failed to update his
        contact information, making communication with him all-but impossi-
        ble. He failed to respond to multiple orders by Judge Neureiter, includ-
        ing an order to show cause why the case should not be dismissed for
        failure to prosecute. Dismissal is therefore appropriate under the afore-
        mentioned rules.

                                    CONCLUSION

           Judge Neureiter’s Recommendation (Doc. 48) is ADOPTED. Plain-
        tiff’s claims are DISMISSED WITHOUT PREJUDICE for failure to
        prosecute and failure to comply with multiple court orders. Defendants’
        motions to dismiss (Docs. 33 and 36) are DENIED AS MOOT.

        DATED: August 5, 2021                      BY THE COURT:




                                                   Hon. Daniel D. Domenico




                                          -3-
